Citation Nr: 0033819	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee with spurring.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1946 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Moreover, the Board observes that the United States Court of 
Appeals for the Federal Circuit held in the case of Hayre v. 
West, 188 F.3d 1327 (1999), that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  Inherent in the duty to assist is a requirement 
to notify the claimant if the VA is unable to obtain 
pertinent service medical records so that the claimant may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence and/or a timely appeal.  
While it appears that the veteran's service medical and 
personnel records were lost in a fire at the National 
Personnel Records Center (NPRC) in 1973, the veteran supplied 
additional information about his military service in April 
1999.  

In this regard, it does not appear that the RO attempted to 
obtain any service records based on the veteran's April 1999 
submission.  While records pertinent to the disabilities at 
issue from the Air Training Command at the dispensary/base in 
Amarillo, Texas were requested to be searched by the NPRC, 
the wrong dates July 1, 1946, to August 1, 1946) were 
specified.  The veteran has indicated the relevant time 
period was May to June 1946.  Pursuant to the recent 
developments in the law, while there are no service medical 
records currently on file that reflect exposure to acoustic 
trauma or a right knee injury, in accordance with Hayre, the 
RO should make a further attempt to obtain the additional 
specifically requested service medical records.  McCormick v. 
Gober, 14 Vet. App. 39 (2000) (holding VA has undertaken a 
duty to obtain service medical records); Graves v. Brown, 
8 Vet. App. 522, 525 (1996).  To reiterate, if the RO is 
unable to obtain the veteran's service medical records, it 
should notify him that it was unable to obtain pertinent 
service medical records so that the veteran may know the 
basis for the denial of his claim; that he may independently 
attempt to obtain service medical records; and that he may 
submit alternative evidence.

This case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the approximate 
dates of treatment or evaluation for his 
claimed disabilities.  After obtaining 
any necessary releases, the RO should 
attempt to obtain a copy of all treatment 
records identified by the veteran, to 
include those from all knee surgeries, 
which have not been previously obtained.

2.  The RO should also attempt to obtain 
all service medical records for the 
veteran's period of service from April 
1946 to February 1947 from the NPRC, 
based on the veteran's April 1999 written 
statement.  (He has indicated medical 
treatment was received in approximately 
May to June 1946.  If additional service 
or Reserve medical records prove to be 
unavailable, this should be clearly 
documented within the claims file.

3.  If the RO is unsuccessful in 
obtaining the additional records 
described in the preceding paragraph, the 
veteran should be given the opportunity 
to respond, by independently attempting 
to obtain any additional records; and/or 
submitting alternative evidence, in 
accordance with Hayre, 188 F.3d 1327.

4.  The RO should schedule an audiologic 
examination.  The examiner should be 
asked to review the file and offer an 
opinion as to the etiology of bilateral 
hearing loss and bilateral tinnitus and 
the medical probability that they are 
related to service, to include reported 
acoustic trauma during service while 
working as an airplane mechanic.  

The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  A complete history 
should be taken from the veteran, to 
include detailed information concerning 
acoustic trauma during and after his 
service.

5.  The RO should also schedule an 
examination with respect to the veteran's 
degenerative joint disease of the right 
knee with spurring.  The examiner should 
be asked to review the file and offer an 
opinion as to the etiology of 
degenerative joint disease of the right 
knee with spurring, if found, or any 
other right knee disability, and the 
medical probability that the disability 
is related to service, to include a 
reported injury sustained during service.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
must also contain reference to 
documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
complete.  An appropriate period of time 
should be allowed for response to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


